DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 7, filed June 21, 2022, with respect to the drawing have been fully considered.  The objection of drawings has been withdrawn.  Applicant’s remarks, see page 7, with respect to claims 1, 3, 8, 9, and 13 have been fully considered.  The rejection of claims 1, 3, 8, and 13 under 35 U.S.C. § 112 (b) and claim 9 under 35 U.S.C. § 112 (d) has been withdrawn. 
EXAMINER’S AMENDMENT
 Authorization for this examiner’s amendment was given in an interview with Attorney of Record Patrick Burns on July 12, 2022.
The application has been amended to cancel new claim 15 as follows: 

REASONS FOR ALLOWANCE
Applicant’s remarks, see page 8, with respect to claim 1 have been fully considered and persuasive.  The rejection of claim 1 under U.S.C. § 103 as being unpatentable over Nishida (US 8,445,863) in view of Ohe (US 2021/0128775) has been withdrawn.  The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the instantly claimed invention is distinct form the closest prior art of record in that the prior art does not disclose an ion generating device comprising at least one needle disposed relative to the fluid conduit such that the at least one needle is exposed to the interior of the fluid conduit, the at least one needle conductively connected with the anode and wherein a tip of the at least one needle is less than three micrometers.  Furthermore, one of ordinary skill in the art at the effective filing date of the current application would not have been inclined to modify the prior art of record (Ohe discloses at least 5 micrometers to have reliable mechanical strength and less electric abrasion) because the prior does not suggest the tip of the at least one needle is less than three micrometers as claimed. Thus, independent claims 2 and 4-14 that depended therefrom are in condition for allowance.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        July 12, 2022